CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-2 of Special Opportunities Fund, Inc., and to the use of our report dated March 2, 2015 on the financial statements and financial highlights included in the 2014 Annual Report.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders, which is incorporated by reference on Form N-2. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania November 23, 2015
